IN THE SUPREME COURT OF IOWA

                                                            No. 19–1760

                                                  Polk County No. AGCR329495

                                                              ORDER
CLERK OF SUPREME COURT




                         STATE OF IOWA,

                               Appellee,

                         vs.

                         PRINCE G. PAYE,

                               Appellant.


                               The court, May, J., taking no part, being evenly divided, declares this case

                         affirmed by operation of law. See Iowa Code § 602.4107 (2022).
NOV 10, 2022




                               The district court’s denial of Paye’s motion to suppress stands. Waterman,

                         Mansfield, and McDonald, JJ., would vacate the decision of the court of appeals

                         and affirm the judgment of the district court on the suppression issue;

                         Christensen, C.J., and Oxley and McDermott, JJ., would affirm the decision of
ELECTRONICALLY FILED




                         the court of appeals and reverse the judgment of the district court on that issue.

                         The decision of the court of appeals is vacated, and the judgment of the district

                         court is affirmed. See State v. Effler, 769 N.W.2d 880, 884 (Iowa 2009) (“[W]hen

                         the supreme court is equally divided . . . , the decision of the district court is

                         affirmed by operation of law.”).




                                                                                                     1 of 3
Copies to:

Appellate Defender
Lucas Building
321 E. 12th Street
Des Moines, IA 50319

Melinda J. Nye
State Appellate Defenders Office
Fourth Floor Lucas Building
Des Moines, IA 50319

Criminal Appeals Division Iowa Attorney General
Hoover Building
1305 E. Walnut
Des Moines, IA 50319

Aaron James Rogers
Assistant Attorney General
Hoover State Office Building 2nd Floor
Des Moines, IA 50319




                                                  2 of 3
                                               State of Iowa Courts
Case Number                     Case Title
19-1760                         State v. Paye
                                                          So Ordered




Electronically signed on 2022-11-10 08:07:26




                                                                       3 of 3